Exhibit 10.3

EXECUTION COPY

AMENDMENT NO. 8

Dated as of February 18, 2015

to

PURCHASE AND SALE AGREEMENT

Dated as of November 30, 2000

This AMENDMENT NO. 8 (this “Amendment”), dated as of February 18, 2015, is
entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO AS
ORIGINATORS (each, an “Originator”; and collectively, the “Originators”), and
WORTHINGTON RECEIVABLES CORPORATION, a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Originators and the Company have entered into that certain Purchase
and Sale Agreement, dated as of November 30, 2000 (as amended, supplemented or
otherwise modified through the date hereof, the “Agreement”); and

WHEREAS, the parties hereto wish to make certain changes to the Agreement as
herein provided.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:

SECTION 1.    Definitions. All capitalized terms not otherwise defined herein
are used as defined in the Agreement (including terms incorporated therein by
reference).

SECTION 2.    Amendments to Agreement. The Agreement is hereby amended as
follows:

2.1    Schedule I of the Agreement is hereby amended and restated in its
entirety as set forth on Schedule I attached hereto.

2.2    Schedule 5.15 of the Agreement is hereby amended and restated in its
entirety as set forth on Schedule 5.15 attached hereto.

2.3    Schedule 6.1(f) of the Agreement is hereby amended and restated in its
entirety as set forth on Schedule 6.1(f) attached hereto.

SECTION 3.    Waiver and Limitations.

3.1    Waiver. Worthington and Worthington Steel Rome, LLC, an Ohio limited
liability company (“Rome”) hereby advise the Company, the Administrator and each
Purchaser (collectively, the “Waiving Parties”) that prior to the date hereof,
WSC Acquisition, LLC, an Ohio limited liability company, changed its name to
“Worthington Steel Rome, LLC”, resulting in the breach of Sections 5.12 and 5.15
of the Agreement (collectively, the “Breach”). Each of

 

  1  

8th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

the Waiving Parties hereby agrees to irrevocably waive the Breach as well as any
Purchase and Sale Termination Event, Unmatured Purchase and Sale Termination
Event, Termination Event or Unmatured Termination Event that has occurred and is
continuing solely and directly from the Breach.

3.2    Limitations. Except as expressly set forth in clause (a) above, none of
the Waiving Parties are hereby waiving, and none have agreed to waive in the
future (i) the breach of any provisions of the Agreement or any other
Transaction Document (including, without limitation, any future Breach),
(ii) any Purchase and Sale Termination Event, Unmatured Purchase and Sale
Termination Event, Termination Event or Unmatured Termination Event or (iii) any
rights or remedies in respect of such breach, Purchase and Sale Termination
Event, Unmatured Purchase and Sale Termination Event, Termination Event,
Unmatured Termination Event or other event or circumstance.

3.3    Authorization to File Financing Statements. Each of the parties hereto
hereby authorizes the Administrator to file (at the expense of the Company) a
UCC-3 amendment in the form of Exhibit A hereto in connection with the Breach.

SECTION 4.    Miscellaneous.

4.1    Representations and Warranties.

(a)    Each Originator and the Company hereby makes, with respect to itself, the
following representations and warranties to the other parties hereto, the
Administrator and each member of each Purchaser Group:

(i)    Representations and Warranties. The representations and warranties
contained in Article V of the Agreement of such “Originators” are true and
correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date);

(ii)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its organizational powers and have been
duly authorized by all necessary organizational action on its part. This
Amendment and the Agreement, as amended hereby, are its valid and legally
binding obligations, enforceable in accordance with its terms; and

(iii)    Termination Event. No Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event has occurred and is continuing.

(b)    The Company hereby represents and warrants to the other parties hereto,
the Administrator and each member of each Purchaser Group, with respect to
itself, that:

 

  2  

8th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

(i)    Representations and Warranties. Its representations and warranties
contained in Exhibit III of the Receivables Purchase Agreement are true and
correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations or warranties were true and correct as
of such earlier date); and

(ii)    No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event shall exist.

4.2    Effectiveness. This Amendment shall become effective as of the date
hereof upon (a) receipt by the Company and the Administrator of counterparts of
this Amendment (whether by facsimile or otherwise) executed by each of the other
parties hereto and (b) such other documents, instruments, agreements,
certificates and lien searches reasonably requested by the Administrator prior
to the date hereof.

4.3    References to Agreement. Upon the effectiveness of this Amendment, each
reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import shall mean and be a reference to the Agreement as
amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.

4.4    Effect on the Agreement. Except as specifically amended above, the
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

4.5    No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any party under
the Agreement or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, except as specifically set forth herein.

4.6    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

4.7    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.

4.8    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

4.9    Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

 

  3  

8th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

4.10    Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  4  

8th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WORTHINGTON RECEIVABLES CORPORATION

By:

 

 /s/ Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

  S-1  

8th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

ORIGINATORS:

THE WORTHINGTON STEEL COMPANY,

a Delaware corporation

By:

 

/s/Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

THE WORTHINGTON STEEL COMPANY,

an Ohio corporation

By:

 

/s/Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

WORTHINGTON CYLINDERS CORPORATION

By:

 

/s/Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

WORTHINGTON CYLINDERS WISCONSIN, LLC

By:

 

/s/Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

WORTHINGTON STEEL COMPANY OF DECATUR, L.L.C.

By:

 

/s/Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

WORTHINGTON STEEL OF MICHIGAN, INC.

By:

 

/s/Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

  S-2  

8th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

WORTHINGTON CYLINDERS KANSAS, LLC

By:

 

/s/Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

WORTHINGTON TORCH, LLC

By:

 

/s/Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

WORTHINGTON STEEL ROME, LLC

By:

 

/s/Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

THE WORTHINGTON STEEL COMPANY, LLC

By:

 

/s/Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

  S-3  

8th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

STRUCTURAL COMPOSITES INDUSTRIES LLC

By:

 

/s/Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

WORTHINGTON INDUSTRIES ENGINEERED

CABS, INC.

By:

 

/s/Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

WORTHINGTON INDUSTRIES ENGINEERED

CABS, LLC

By:

 

/s/Marcus Rogier

 

Name: Marcus Rogier

 

Title: Treasurer

 

  S-4  

8th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:

 

/s/Robyn Reeher

Name: Robyn Reeher

Title: Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as a Related Committed Purchaser

By:

 

/s/Robyn Reeher

Name: Robyn Reeher

Title: Vice President

 

  S-5  

8th Amendment to the

Purchase and Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Schedule I

LIST OF ORIGINATORS

The Worthington Steel Company, a Delaware corporation

The Worthington Steel Company, an Ohio corporation

Worthington Cylinders Wisconsin, LLC, an Ohio limited liability company

Worthington Steel Company of Decatur, L.L.C., an Alabama limited liability
company

Worthington Steel of Michigan, Inc., a Michigan corporation

Worthington Cylinders Corporation, an Ohio corporation

Worthington Industries Engineered Cabs, LLC, a Delaware limited liability
company

Worthington Industries Engineered Cabs, Inc., a Delaware corporation

Structural Composites Industries LLC, a Delaware limited liability company

The Worthington Steel Company, LLC, an Ohio limited liability company

Worthington Steel Rome, LLC, an Ohio limited liability company

Worthington Torch, LLC, an Ohio limited liability company

Worthington Cylinders Kansas, LLC, an Ohio limited liability company

 

  Sch. I-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE 5.15

Schedule 5.15

TRADE NAMES

 

Legal Name

   Trade Names

Worthington Industries Engineered Cabs, LLC

  

Angus Industries

Angus-Palm

Angus Engineering

Advanced Component Technologies

Worthington Industries

Worthington Industries Engineered Cabs, Inc.

  

Angus Industries

Angus-Palm

Angus Engineering

Advanced Component Technologies

Worthington Industries

Structural Composites Industries LLC

  

Structural Composites Industries

Worthington Cylinders

The Worthington Steel Company, LLC

  

Worthington Steel – Cleveland

Worthington Steel Company

Worthington Steel Rome, LLC

  

Worthington Steel – Vonore

Worthington Steel Company

Rome Strip Steel Company

Rome Strip Steel

Worthington Torch, LLC

  

Worthington Cylinders

BernzOMatic

Worthington Cylinders Kansas, LLC

  

Worthington Cylinders

Coleman

The Worthington Steel Company, a Delaware corporation

  

Worthington Steel Company

The Worthington Steel Company, an Ohio corporation

  

Worthington Steel – Baltimore

Worthington Steel – Columbus

Worthington Steel – Delta

Worthington Steel – Monroe

Worthington Steel – Porter

Worthington Steel Company

Worthington Cylinders Corporation

  

Worthington Cylinders

Worthington Industries

 

  Sch. 5.15-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Worthington Cylinders Wisconsin, LLC

  

Worthington Cylinders

Worthington Industries

Worthington Steel Company of Decatur, L.L.C.

  

Worthington Steel – Decatur

Worthington Steel Company

The Worthington Steel Company

Worthington Steel of Michigan, Inc.

  

Worthington Steel Company

The Worthington Steel Company

The Worthington Steel Company, a Delaware corporation, was originally
incorporated as Worthington Ventures, Inc., a Delaware corporation, in March
1992. The Worthington Steel Company, a Pennsylvania corporation, which held the
Malvern, PA facility, merged with an into Worthington Ventures, Inc. on
November 26, 1996 as part of a corporate reorganization. Worthington Ventures,
Inc., a Delaware corporation, was the surviving entity and changed its name to
The Worthington Steel Company.

The Worthington Steel Company, an Ohio corporation, was originally incorporated
on February 10, 1998 as The Worthington Steel Company of Ohio, Inc. On May 22,
1998, as part of a corporate reorganization, its name was changed to the current
name, The Worthington Steel Company.

 

  Sch. 5.15-2   Purchase and Sale Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

Schedule 6.1(f)

LOCATION OF EACH ORIGINATOR

 

Originator

   Location

The Worthington Steel Company, a Delaware corporation

  

Delaware

The Worthington Steel Company, an Ohio corporation

  

Ohio

Worthington Cylinders Corporation

  

Ohio

Worthington Cylinders Wisconsin, LLC

  

Ohio

Worthington Steel Company of Decatur, L.L.C.

  

Alabama

Worthington Steel of Michigan, Inc.

  

Michigan

Worthington Industries Engineered Cabs, LLC

  

Delaware

Worthington Industries Engineered Cabs, Inc.

  

Delaware

Structural Composites Industries LLC

  

Delaware

The Worthington Steel Company, LLC

  

Ohio

Worthington Steel Rome, LLC

  

Ohio

Worthington Torch, LLC

  

Ohio

Worthington Cylinders Kansas, LLC

  

Ohio

 

  Sch. 6.1(f)-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

LOCATION OF CHIEF EXECUTIVE OFFICE AND PRINCIPAL PLACE OF

BUSINESS OF EACH ORIGINATOR

 

Originator

   Location

The Worthington Steel Company, a Delaware corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

The Worthington Steel Company, an Ohio corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

1127 Dearborn Drive

Columbus, Ohio 43085

  

6303 County Road 10

Delta, Ohio 43515

  

100 Worthington Drive

Porter, Indiana 46304

  

350 Lawton Avenue

Monroe, Ohio 45050

Worthington Cylinders Corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

1085 Dearborn Drive

Columbus, OH 43085

Worthington Cylinders Wisconsin, LLC

  

200 Old Wilson Bridge Road

Columbus, OH 43085

  

300 East Breed Street

Chilton, WI 53014

Worthington Steel Company of Decatur, L.L.C.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

1400 Red Hat Road, N.W.

Decatur, Alabama 35601

Worthington Steel of Michigan, Inc.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

  Sch. 6.1(f)-2   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Worthington Industries Engineered Cabs, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

315 Airport Drive,

Watertown South Dakota, 57201

Worthington Industries Engineered Cabs, Inc.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

315 Airport Drive,

Watertown South Dakota, 57201

Structural Composites Industries LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

336 Enterprise Place

Pomona, CA 91768

The Worthington Steel Company, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

4310 East 49th Street

Cuyahoga Heights, Ohio 44125

Worthington Steel Rome, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

530 Henry Street

Rome, New York 13440

Worthington Torch, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

1690 Lowery Street

Winston-Salem, NC 27101

Worthington Cylinders Kansas, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

5605 N 119th St W

Maize, KS 67101

 

  Sch. 6.1(f)-3   Purchase and Sale Agreement



--------------------------------------------------------------------------------

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

   Location

The Worthington Steel Company, a Delaware corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

The Worthington Steel Company, an Ohio corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

1127 Dearborn Drive

Columbus, Ohio 43085

  

6303 County Road 10

Delta, Ohio 43515

  

100 Worthington Drive

Porter, Indiana 46304

  

350 Lawton Avenue

Monroe, Ohio 45050

Worthington Cylinders Corporation

  

200 Old Wilson Bridge Road

Columbus, OH 43085

  

1085 Dearborn Drive

Columbus, OH 43085

Worthington Cylinders Wisconsin, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

300 East Breed Street

Chilton, WI 53014

Worthington Steel Company of Decatur, L.L.C.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

1400 Red Hat Road, N.W.

Decatur, Alabama 35601

Worthington Steel of Michigan, Inc.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

  Sch. 6.1(f)-4   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Worthington Industries Engineered Cabs, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

315 Airport Drive,

Watertown South Dakota, 57201

Worthington Industries Engineered Cabs, Inc.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

315 Airport Drive,

Watertown South Dakota, 57201

Structural Composites Industries LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

336 Enterprise Place

Pomona, CA 91768

The Worthington Steel Company, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

4310 East 49th Street

Cuyahoga Heights, Ohio 44125

Worthington Steel Rome, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

Worthington Torch, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

1690 Lowery Street

Winston-Salem, NC 27101

Worthington Cylinders Kansas, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

 

5605 N 119th St W

Maize, KS 67101

 

  Sch. 6.1(f)-5   Purchase and Sale Agreement



--------------------------------------------------------------------------------

EXHIBIT A

UCC-3 TO BE FILED

(attached)

 

  Exhibit A-1  

8th Amendment to the

Purchase and Sale Agreement